United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1711
Issued: July 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2012 appellant, through her attorney, filed a timely appeal from a June 20,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
denial of her emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that on or about
August 1, 2009 she sustained an aggravation of a preexisting emotional condition causally
related to factors of her federal employment.
On appeal, counsel contends that OWCP improperly relied on the report of the impartial
medical examiner as it was not rationalized and lacked probative value.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 2009 appellant, then a 59-year-old housekeeping aid, filed an
occupational disease (Form CA-2) alleging that on August 1, 2009 she sustained an aggravation
of a preexisting emotional condition due to factors of her federal employment. She indicated that
she was coping with stressful situations in her department, such as understaffing, interruptions by
a demanding nursing staff and harassment by a patient.
By letter dated September 15, 2009, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It requested that she provide additional factual and
medical evidence within 30 days.
Appellant submitted a position description and a narrative statement. She was on
vacation from July 27 to 31, 2009 and became the subject of constant harassment when she
returned to work on August 1, 2009. On August 1, 2009 appellant alleged that a nurse informed
her supervisor that she was not doing a good job cleaning a shower. On August 10, 2009 the
head nurse of the ward approached her to let her know that the bathroom in Room 11 needed
cleaning. On August 11, 2009 appellant was informed by a nurse that Room 5 needed cleaning
as soon as possible. On August 19, 2009 she had already cleaned the floor in Room 12 but a
nurse called the ward manager to complain that the floor was dirty and needed cleaning. The
ward leader inspected the floor and told the nurses that it was cleaned and the marks that they
were complaining about could not come out unless the floor was stripped and buffed, which
housekeeping could not do. On August 25, 2009 appellant’s supervisor noted that the bathroom
in Room 34 had not been cleaned and was reported to Infection Control by a nurse. Appellant
stated that this was an employee area, but she went on and cleaned it anyway. She alleged that
she was harassed by Mr. Turner, a patient, for the period August 24 to 28, 2009. Mr. Turner
watched while she was working and ate lunch. When appellant ate in the dining facility, he
could come in and turn off the lights and tell her that she did not need any light to eat. She
indicated that Mr. Turner only bothered her. If there was a group eating, Mr. Turner would not
say a word, but when they left and appellant was left eating he would harass her. He would also
block the hallway so that she could not do her work. On September 1, 2009 appellant’s
supervisor told appellant that she and the other employees could no longer eat in the dining hall
until a certain patient left. Appellant stated that, due to these incidents, she experienced constant
stress, despair, anxiety, anger, frustration and harassment.
In a September 23, 2009 report, Dr. Bonnie Saks, a Board-certified psychiatrist,
diagnosed severe depression, anxiety, panic attacks and agoraphobia. Appellant was unable to
leave her home without severe anxiety. Dr. Saks stated that appellant felt harassed at work and
was thrown into a state of panic and depression. She opined that appellant was unlikely to totally
recover. On October 22, 2009 Dr. Saks opined that appellant was disabled from work due to
depression, anxiety and agoraphobia which was exacerbated by work.
In a statement dated November 19, 2009, Richard Devlin appellant’s supervisor, noted
that he did not work on August 1, 2009 as it was a Saturday. He first heard about the complaint
concerning appellant while he was making rounds on August 3, 2009. Mr. Devlin indicated that
nursing staff often told housekeeping staff of cleaning that was necessary for patient safety and
well-being at any time of the day, not necessarily on a scheduled basis. Appellant was concerned

2

that her routine was being interrupted and he told her that she was reacting to a request that could
be made to any housekeeper at any time and that this was part of their job. On August 25, 2009
Mr. Devlin asked her to clean Room 34, even though it was not in her assigned area as it was
occupied by a female veteran who was uncomfortable with male housekeepers cleaning her
room. He asked housekeepers if their area was caught up and if the response was positive, to
work in the area most needed. Regarding Mr. Turner, the supervisor stated that he spoke with
the patient who had asked appellant to turn off the dining room lights because they were glaring
on the television screen he was watching. Appellant was eating at a table next to large glass
windows that permitted a great deal of natural light from outside. Mr. Devlin stated that the
dining room was a patient area and that patients had a right to make requests such as the one
Mr. Turner made. He was not aware of the patient staring at appellant or blocking her with his
wheelchair in the hallway.
On December 15, 2009 appellant, through her attorney, filed a claim for compensation
for the period September 8 through December 15, 2009.
By decision dated January 8, 2010, OWCP denied the claim finding that the evidence
failed to establish that an injury occurred in the performance of duty.
On January 13, 2010 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative. She submitted a narrative statement reiterating the factors of her
employment. In a January 29, 2010 report, Dr. Saks indicated that she had treated appellant
since September 17, 2009 for depression and panic disorder. Despite a long history of anxiety
and depression, she noted that appellant attempted to work at the employing establishment but
felt harassed and demeaned at her job. Appellant discussed the problem with her supervisor but
the problems were not resolved. She developed panic attacks and depression. Appellant
continued to feel depressed and anxious and denied suicidal ideation but had difficulty doing her
chores at home and had frequent anxiety episodes. Dr. Saks opined that appellant was unable to
work.
A hearing was held before an OWCP hearing representative on April 13, 2010.
Appellant provided testimony and the hearing representative held the record open for 30 days for
the submission of additional evidence.
Subsequently, she submitted the employing
establishment’s procedure manual.
By decision dated June 29, 2010, the hearing representative denied appellant’s claim
finding that the evidence did not establish that her emotional condition arose from a compensable
factor of employment. Appellant modified the January 8, 2010 decision from a denial on the
basis of performance of duty to a denial on the basis of causal relationship. The hearing
representative found that appellant established the following compensable factors of
employment: (1) the interruptions of her cleaning schedule to do other cleaning tasks that came
upon an immediate basis; (2) performing additional work in August 2009 because of a increase
in patients in her area of her responsibility; and (3) her fear of not being able to get her work
done because of the additional tasks she performed. The hearing representative concluded that
the evidence was insufficient to establish that any of the compensable factors caused or
aggravated her emotional conditions.

3

On July 27, 2010 appellant, through her attorney, filed a request for reconsideration. In a
February 20, 1992 psychological evaluation Dr. Bruce Whiting, Ph.D., a clinical psychologist,
diagnosed agoraphobia with panic attacks.
In reports dated November 7, 1997 through January 20, 1999, Dr. James J. Rodgers, a
Board-certified internist, diagnosed panic disorder with acrophobia and dysthymia, and took
appellant off work from January 20 to February 7, 1999 due to severe anxiety reaction and
muscle tension headache.
On February 16, 1999 Dr. Yun Tae Chang, a Board-certified internist, stated that
appellant was under stress from her occupation and suffered from severe anxiety and situational
depression, bordering on major depression. He opined that she was unable to perform her
occupational duties. In a September 16, 1999 progress note, Dr. Chang indicated that appellant
had panic disorder and chest pain with left arm numbness. He stated that the symptoms began
when she had an altercation with a fellow employee and that talking about it caused her to have
increased symptoms and anxiety.
In reports dated February 22, 1999 through June 15, 2000, Dr. Rafael Barreda, a
psychiatrist, diagnosed panic disorder and agoraphobia.
In a July 27, 1999 report, Dr. Leland “Lee” C. Kirkman, a Board-certified internist,
diagnosed goiter, hypertension, history of gastroesophageal reflux disease, mild hyperglycemia
and panic disorder, who noted that appellant denied any chest pain or shortness of breath. On
December 16, 1999 he diagnosed agoraphobia and dysthymia.
On July 26, 2010 Dr. Saks reiterated her diagnosis and opined that appellant was
permanently and totally disabled as a result of her work conditions, which had elevated her stress
and aggravated her preexisting condition.
By decision dated October 1, 2010, OWCP affirmed the June 29, 2010 decision. It found
that the evidence submitted was not sufficient to establish causal relationship.
On April 28, 2011 appellant, through her attorney, requested reconsideration. She
submitted an April 11, 2011 report from Dr. David Kalin, a family practitioner, who diagnosed
post-traumatic aggravation of chronic panic disorder with anxiety, depression, history of
agoraphobia and dysthymia due to a work-related incident on August 9, 2009. Dr. Kalin opined
that the change in work environment coupled with changes causing a decrease in assistant
personnel and an increase in her work duties contributed to the aggravation of her preexisting
condition.
OWCP referred appellant to Dr. James R. Edgar, psychiatrist, for a second opinion
examination. In a June 7, 2011 report, Dr. Edgar reviewed her medical history and conducted a
mental status examination. He diagnosed panic disorder with agoraphobia and opined that
appellant’s preexisting psychiatric disorder was not caused or aggravated by the factors of her
employment in August 2009. Dr. Edgar explained that the employment factors did not rise to the
level of stress necessary to exacerbate appellant’s panic disorder. He advised that she was not
capable of returning to work. On July 15, 2011 Dr. Edgar further explained that appellant had

4

exacerbations of her condition prior to the employment incidents in question without any
identifiable stressor.
By decision dated July 28, 2011, OWCP affirmed the October 1, 2010 decision. It finds
that the medical evidence of record was insufficient to establish that appellant’s emotional
condition was causally related to the accepted employment factors.
On February 15, 2012 appellant, through her attorney, requested reconsideration. In a
February 14, 2012 report, Dr. Saks opined that the interruption of appellant’s normal schedule,
duties and additional work caused her to feel overwhelmed and to have panic attacks. She
opined that the change and addition of duties also caused appellant’s fear of not being able to
perform the tasks which also contributed to the panic disorder. Dr. Saks further opined that the
lack of identifiable external stress in appellant’s life would not diminish the identified stressors
as causative factors for the aggravation, referencing Dr. Chang’s reports as examples of previous
episodes of her occupation aggravating her emotional condition.
OWCP found a conflict in medical opinion between Dr. Saks and Dr. Edgar. It referred
appellant to Dr. Walter E. Afield, a Board-certified psychiatrist, for an impartial medical
examination. In a May 10, 2012 report, Dr. Afield reviewed the medical history of treatment and
conducted a mental status examination. He diagnosed major depressive disorder, dependent
personality disorder, hyperlipidemia, diabetes controlled, hypothyroidism controlled and
hypertension controlled. Dr. Afield stated that it was very difficult to put appellant into a good
diagnostic category. He noted that her depression was under control and not interfering with
anything. Appellant’s activities of daily life were decent and not restricted in any major way.
Dr. Afield found no evidence of an employment-related condition. He noted that appellant got
into some altercations and was a bit pushed at work, but this did not cause or aggravate her
preexisting emotional condition.
By decision dated June 20, 2012, OWCP affirmed the July 28, 2011 decision on the basis
that appellant had not submitted sufficient evidence to establish causal relationship, relying on
Dr. Afield’s May 10, 2012 report as the weight of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
2

5 U.S.C. §§ 8101-8193.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

5

To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
OWCP has accepted three compensable factors of appellant’s federal employment:
(1) the interruptions of her cleaning schedule to do other cleaning tasks that came upon an
immediate basis; (2) her emotional reaction to having to do additional work in August 2009
because of the increase in patients in her area of her responsibility; and (3) her fear of not being
able to get her work done because of the additional tasks she performed. The issue is whether an
aggravation of appellant’s preexisting emotional condition resulted from the accepted
employment factors. The Board finds that she did not meet her burden of proof to establish a
causal relationship between the condition for which compensation is claimed and the accepted
employment factors.
OWCP found a conflict in medical opinion between Dr. Saks, appellant’s treating
physician, who opined that appellant’s emotional condition was aggravated by the accepted
employment factors and the second opinion physician, Dr. Edgar, who opined that her
preexisting psychiatric disorder was not caused or aggravated by the accepted employment
factors. It properly referred her to Dr. Afield, a Board-certified psychiatrist, for an impartial
medical examination, pursuant to 5 U.S.C. § 8123(a).
In his May 10, 2012 report, Dr. Afield reviewed the medical history of record and
conducted a physical examination. He diagnosed major depressive disorder and found that
appellant’s depression was under control and not interfering with anything. Appellant’s
activities of daily life were decent and not restricted in any major way. Dr. Afield found no
evidence of an employment-related condition. He indicated that appellant was involved in some
altercations and was a bit pushed at work, but opined that this did not cause or aggravate her
preexisting emotional condition. The Board finds that Dr. Afield’s report represents the weight
of the medical evidence at the time OWCP denied the claim and that OWCP properly relied on
his report in denying her claim. The Board finds that he had full knowledge of the relevant facts
5

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

6

and evaluated the course of her condition. Dr. Afield is a specialist in the appropriate field. His
opinion is based on proper factual and medical history and his report contained a detailed
summary of this history. Dr. Afield addressed the medical records to make his own examination
findings to reach a reasoned conclusion regarding appellant’s condition.7 At the time appellant’s
claim was denied, he found no basis on which to attribute any causal relationship between her
condition and the accepted employment factors. Dr. Afield’s opinion as set forth in his May 10,
2012 report is found to be probative evidence and reliable. The Board finds that his opinion
constitutes the special weight of the medical evidence and is sufficient to justify OWCP’s denial
of appellant’s claim for compensation.
On April 11, 2011 Dr. Kalin diagnosed post-traumatic aggravation of chronic panic
disorder with anxiety, depression, history of agoraphobia and dysthymia due to a work-related
incident on August 9, 2009. He opined that the change in work environment coupled with
changes causing a decrease in assistant personnel and an increase in appellant’s work duties
contributed to the aggravation of her preexisting condition. As Dr. Kalin was on one side of the
conflict his report, without more by way of medical rationale, is insufficient to create a new
conflict in medical opinion to overcome the special weight properly accorded to Dr. Afield.8
The reports from Drs. Whiting, Rodgers, Chang, Barreda and Kirkman are irrelevant as
they predate the employment incidents on or about August 1, 2009 and therefore fail to constitute
probative medical evidence on the issue of causal relationship in this case.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to accepted factors of her federal
employment, she has failed to meet her burden of proof.
On appeal, counsel contends that OWCP improperly relied on the May 10, 2012 report by
the impartial medical examiner, Dr. Afield, as it was not rationalized and lacked probative value.
For the reasons stated above, the Board finds the attorney’s argument is not substantiated.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that, on or
about August 1, 2009, she sustained an aggravation of a preexisting emotional condition causally
related to factors of her federal employment.

7

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
8

See J.M., Docket No. 11-1257 (issued January 18, 2012); see also Dorothy Sidwell, 41 ECAB 857 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2012 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: July 2, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

